Citation Nr: 9931551	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from January 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, and a 
skin disorder, to include chloracne of the hands and face.

The Board notes that the veteran appeared and testified at an 
August 1999 Video Conference before the undersigned Board 
Member.  The hearing transcript reflects that the veteran 
withdrew his appeal regarding his claim of entitlement to 
service connection for a skin condition, to include chloracne 
of the hands and face.  Therefore, that issue is no longer in 
appellate status.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran served as an X-ray specialist in Vietnam. 

2.  There is no medical evidence of a diagnosis of PTSD.

3.  There is no medical evidence of a nexus or link between 
the veteran's current psychiatric disorder - variously 
diagnosed as dysthymic disorder, generalized anxiety 
disorder, and panic disorder - and his period of active duty 
service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD, is not well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946), 
develops a chronic condition, such as a psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

With regard to PTSD service connection claims, there must be 
(1) medical evidence establishing a clear diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal connection between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999); Cohen v. Brown, 10 Vet App. 128, 138 (1997); Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996). 

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must be determined whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, the following requirements must be met: a medical 
diagnosis of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter referred to as " the Court") has 
recently indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service personnel records show he was an X-ray 
specialist during his tour of duty in Vietnam, specifically, 
with the 332d Medical Dispensary USARPAC.  He was awarded the 
National Defense Service Medal, Vietnam Campaign Medal, Good 
Conduct Medal, Vietnam Service Medal, and the Bronze Star 
Medal.  The veteran's service medical records (SMRs) are 
devoid of any indication that the veteran complained of, was 
treated for, or diagnosed with, any psychiatric disorder, 
including PTSD.
The veteran's post-service medical records show he was 
admitted to a VA hospital in April 1990 for alcoholism.  
During his admission, a May 1990 VA consultation report 
prepared by a clinical psychologist stated that the veteran 
did "[n]ot [have] a very pathological MMPI (Minnesota 
Multiphasic Personality Inventory) profile."  No evidence of 
PTSD, or other diagnosed psychiatric disorder, was noted.  A 
May 1990 VA discharge summary reports that the veteran was 
treated with programs of alcohol detoxification and 
rehabilitation; the discharge diagnosis was alcohol 
dependence.

VA discharge summaries dated in August 1990 and November 1990 
show that the veteran underwent alcohol detoxification and 
was diagnosed with alcohol dependency.

VA mental health clinical records for the period January 1992 
to March 1992 show the veteran was assessed with anxiety, and 
had been treated with the medication Xanax.

A January 1998 VA PTSD examination report included a review 
of the veteran's medical records and history.  The diagnoses 
were as follows: panic disorder without agoraphobic symptoms; 
alcohol dependency, in remission for seven years; cluster C 
traits; and a global assessment of functioning score (GAF) of 
68.  The examiner further stated that the veteran did display 
some subtle PTSD symptomatology, including some intrusive 
ideation and avoidant behavior, but these symptoms were noted 
to be so subtle as to fall short of fulfilling the diagnostic 
criteria for PTSD.  Additionally, the examiner opined that 
the veteran's history is highly suggestive of panic disorder, 
with onset in the mid-1970s; and some symptom dampening by 
alcohol dependency, others symptoms worsening with 
abstinence. 

A May 1998 private psychiatric examination report, prepared 
by D. Scholten, M.D., noted that the veteran was referred by 
The American Legion for a second opinion.  Dr. Scholten 
stated that "[i]n specifically reviewing the criteria for 
[PTSD], it is very clear that he has been exposed to 
traumatic events which have been serious and life-
threatening."  However, Dr. Scholten also observed that, 
based on the symptoms reported by the veteran, "[i]t is 
difficult to determine the intensity of the psychological 
distress which he experiences ..."  Thus, Dr. Scholten opined 
that the veteran's "diagnosis might best be categorized as 
dysthymic disorder and generalized anxiety disorder."  The 
diagnoses were as follows: dysthymic disorder; generalized 
anxiety disorder; substance use disorder; alcohol abuse; 
psychosocial pressures; and a GAF of 50.

The remaining evidence consists of the veteran's various 
written statements, February 1999 RO hearing testimony, and 
August 1999 Board Video Conference testimony, in which he 
contends that his current psychiatric disorders, including 
PTSD, began during, or as a result of, his service in 
Vietnam. 

At the outset, the Board notes that as the record does not 
show that the veteran suffered from any psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, consideration for presumptive service 
connection for a psychiatric disorder is precluded.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1999). 

The Board otherwise finds the veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, to be not well grounded.  There is no medical evidence 
to show that the veteran meets, or has ever met, the 
diagnostic criteria for PTSD.  Although the post-service 
medical evidence does reveal diagnoses of dysthymic disorder, 
generalized anxiety disorder, and panic disorder, none of 
this evidence provides a nexus or link between these 
diagnoses and the veteran's period of active duty.  The Board 
has considered Dr. Scholten's statement that the veteran had 
been exposed to serious and life-threatening events.  The 
physician did not specifically link a current psychiatric 
disorder to an inservice stressor but to the extent that his 
statement can be construed as such an opinion, the  evidence 
simply contains a self-reported history from the veteran 
which was recorded by the medical examiner.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995). The service personnel records show 
that the veteran was an X-ray technician during service; 
there is no indication of any combat or combat-related duty 
or any other life-threatening event.  Moreover, as the 
service medical records show no psychiatric disorder and 
there are no records of medical treatment or diagnoses for 
psychiatric disorders for the 20 years that transpired 
between the time the veteran left service in 1969 and 1990 
(1990 is apparently the first time he sought treatment for 
alcoholism), there is no medical evidence of chronicity or 
continuity of symptomatology under 38 C.F.R. § 3.303(b) and 
Savage to support the finding of a well-grounded claim.  And 
although the January 1998 VA PTSD examination report 
suggested the onset of his panic disorder during the mid-
1970s, there are no medical records earlier than 1990 to 
confirm this history, nor does this statement provide a nexus 
or link to service.  

Concerning the veteran's PTSD claim, the Board again notes 
that the veteran has never been diagnosed with PTSD.  
Significantly, the January 1998 VA PTSD examination report, 
and subsequent May 1998 private psychiatric examination, both 
gave consideration as to the question of whether the veteran 
had PTSD, and both reports determined that diagnosing the 
veteran with PTSD would be inappropriate.  Without a current 
diagnosis of PTSD, and in the absence of medical evidence of 
a nexus between a current psychiatric condition and service, 
the veteran's claim cannot be found well grounded. 

The Board acknowledges the veteran's contentions that he 
suffers from a psychiatric disorder, to include PTSD, that 
have been incurred as a result of service.  However, as a 
matter of law, the veteran (as a layperson) is not competent 
to offer a medical diagnoses or medical nexus evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  By 
this decision, the Board is informing the veteran that a 
medical diagnosis of PTSD accompanied by medical evidence 
linking such a diagnosis to in-service stressors, and medical 
evidence linking his currently diagnosed psychiatric 
disorders to service, are required in order to render his 
claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

